WOODLEY, Judge.
The conviction is for robbery; the punishment, 25 years in the penitentiary.
Appellant was identified by the witness as one of the two persons who entered his liquor store and at the point of a pistol took some $322 from his cash register.
The statement of facts shows that appellant admitted to the arresting officers that he committed the robbery and later signed a written confession.
Notice of appeal was given on March 28, 1951, and the 30 days then allowed for filing bills of exception expired on April 27, 1951.
The trial court was without authority to grant an extension *557after expiration of the time allowed and the bills filed on June 26, 1951, cannot be considered.
No error appearing, the judgment is affirmed.
Opinion approved by the court.